      Case 1:20-cv-01135-NONE-EPG Document 22 Filed 02/18/21 Page 1 of 1



1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
     JUSTIN J. ERBACHER,                              Case No. 1:20-cv-01135-NONE-EPG (PC)
8
                     Plaintiff,                       ORDER VACATING INITIAL SCHEDULING
9                                                     CONFERENCE
            v.
10                                                    (ECF Nos. 16 & 21)
     STUART SHERMAN, et al.,
11
                     Defendants.
12
13          On November 17, 2020, the Court set an initial scheduling conference in this action. (ECF No.

14   16). The conference is currently set for April 19, 2021, at 10:00 a.m. (ECF No. 21). In the order

15   setting the conference the Court required the parties to exchange initial disclosures thirty days before

16   the conference and to file scheduling conference statements fourteen days before the conference.

17   (ECF No. 16).

18          In light of the coronavirus (COVID-19) pandemic and the evolving coronavirus protocols, the

19   initial scheduling conference is VACATED. The parties are still required to file scheduling

20   conference statements no later than April 5, 2021, and to exchange initial disclosures no later than

21   March 22, 2021. The Court will issue a scheduling order after reviewing the parties’ scheduling

22   conference statements.

23
24   IT IS SO ORDERED.

25
        Dated:     February 18, 2021                           /s/
26                                                      UNITED STATES MAGISTRATE JUDGE
27
28
